Title: From Thomas Jefferson to the Heirs of Bennett Henderson, 7 November 1795
From: Jefferson, Thomas
To: Heirs of Bennett Henderson


To John, William, Sally, James, Charles, Isham, Bennet Hilsborough, Eliza, Frances, Lucy and Nancy Crawford Henderson, children of Bennet Henderson deceased.
Be pleased to take notice that on the 24th of November at the dwelling house of Thomas Morgan between the hours of eleven and one in the day, I shall proceed to take the deposition of the said Thomas Morgan by virtue of a commission issued from the high court of Chancery in a suit instituted by me against you in the said court concerning the reflowing of backwater on my mill seat occasioned by your mill dam.

Th: Jefferson November 7th 1795

